PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/658,604
Filing Date: 21 Oct 2019
Appellant(s): CHO et al.



__________________
Asaf Batelman (Reg. No. 52,600)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/03/2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 4/02/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Appellant argues, on page 8 that the prior art of record Kim and Yonemoto are different type of devices and it would not be obvious to one ordinary skill in the art to modify the encapsulation layer of Kim (Quantum dot display device) with the barrier film of Yonemoto (LCD display device). Appellant argument as follows:

    PNG
    media_image2.png
    310
    642
    media_image2.png
    Greyscale




Appellant argues on page 8 as follows:

    PNG
    media_image3.png
    193
    637
    media_image3.png
    Greyscale

In response to appellant’s argument, Kim and Yonemoto uses the encapsulation layer and the barrier film respectively to protect the quantum dot layer from deterioration. They both have the same use and function.  Yonemoto discloses a barrier film that prevents oxygen/water vapor transmission. By using the barrier film, it is 

Appellant argues, page 9, that the prior art of record (Yonemoto) does not relate to an “effective light emitting area”.
In response to appellants argument, Although Yonemoto is a different type of display device, Yonemoto’ s barrier film is used to protect the quantum dot. The encapsulation of Kim and the barrier film of Yonemoto provides the same function and purpose whether it is a non light emitting or light emitting device.

Appellant argues, page 9, that the prior art of record (Kim and Yonemoto) in combination does not teach the properties of an encapsulation film in claim 15. Appellant suggest that the prior art does not disclose the water vapor transmission rate of the encapsulation film is about .84 to about 1 gram per square meter per day at 1 atmosphere of pressure.
In response to the appellant’s argument, although Kim and Yonemoto does not disclose the specific water vapor transmission rate range of the encapsulation film, Kim uses an encapsulation layer to protect the quantum dot light emitting diode from moisture penetration ¶0070. Yonemoto on the other hand discloses a barrier film with a water vapor transmission rate of about less than or equal to .05  gram per square meter per day at 1 atmosphere of pressure ¶0141-0143. The barrier film suppress the aging deterioration of the quantum dot. By using the barrier film, it is possible to keep the light emission efficiency of the device for a longer period of time ¶0142. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine experimentation. The teachings of Yonemoto provide a sufficient basis for a reasonable expectation of success.

Appellant argues, pages 10-14 (argument C-I), that the rejections are improper because of the reasons argued in claim 1 and because the additional reference does not disclose the limitations described in claim 1 (e.g. water vapor transmission rate range).
In response to appellants argument, Kim and Yonemoto disclose the claimed limitations as explained above and the rejection do not rely on the additional references for the feature as it met by the combination of Kim and Yonemoto in rejecting claim 1 and also argued in argument A above.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811                                                                                                                                                                                                        


Conferees:

Ken Parker
/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        
/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        











Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.